DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 13, the claim limitation “the material” is indefinite because it is unclear which material the limitation is referring to. Specifically, claim 1 recites “a material for wrapping,” “wrapper material” and “a botanical material.” For examination purposes, the limitation will be interpreted as “the wrapper material.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-11, 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mua et al. (US 2005/0039767).
Regarding claims 1-3, 7, 9-10, and 20, Mua discloses a smoking article with an cigarette paper (abstract) comprising: cigarette (10; see Fig. 1 and 5; “smoking article”) including a tobacco column (13; “rod of smokeable material”), cigarette paper (12; Fig. 2, 4; “wrapper material” and “wrapper about said rod of smokeable material”), and two or strips (14a, 14b; Fig. 2; 16a-d; Fig. 4; “flavorant patch”) disposed along a length of the tobacco column (see Fig. 1 and 5), wherein the strips include a flavoring additive such as menthol (para. 52; “botanical other than tobacco”).

Regarding claims 4 and 11, Mua discloses the strips (14a, 14b) are provided on different sides of the tobacco column (13; see Fig. 1; para. 23; “different position along the rod of smokable material”).

Regarding claim 5, Mua discloses strips both include menthol flavoring (para. 52).

Regarding claim 6, Mua discloses that the inner strip may include a desired flavoring with menthol being particularly desired (para. 52) and that the flavoring is in an amount of 0-30 wt% (para. 53). Therefore, Mua discloses an embodiment where the inner strip 14a may include menthol flavoring and the inner strip 14b may include no menthol flavoring or a desired flavoring. 

Regarding claim 8, Mua discloses the strips (14a, b; 16a-d) are formed from discrete sheets of reconstituted tobacco sheets (para. 3) and situated between the tobacco column and the cigarette paper (see Fig. 3 and 5). 

Regarding claim 13, Mua discloses the strips (14a, b; 16a-d) are formed from discrete sheets of reconstituted tobacco sheets (para. 3; i.e. 14a is the “first tobacco flavor patch” and 14b is the “second tobacco flavor patch”), the strips (14a, b) are provided on different sides of the tobacco column (13; see Fig. 1; para. 23; “different position along the rod of smokable material”).

Regarding claims 14 and 16, Mua discloses a smoking article with an cigarette paper (abstract) comprising: cigarette (10; see Fig. 1 and 5; “smoking article”) including a tobacco column (13; “rod of smokeable material”), cigarette paper (12; Fig. 2, 4; “wrapper material” and “wrapper about said rod of smokeable material”), and two or strips (14a, 14b; Fig. 2; 16a-d; Fig. 4; “first tobacco flavor patch” and “second tobacco flavor patch”) made of reconstituted tobacco (para. 3) the strip 14a at a first position and the strip 14b at a second position (see Fig. 1), wherein the strips may include up to 30% of a flavoring compound (para. 10; i.e. 0% flavoring compound; “do not contain flavorant other than tobacco”).

    PNG
    media_image1.png
    275
    325
    media_image1.png
    Greyscale

Regarding claim 15, Mua discloses the strips (14a, b; 16a-d) are formed from discrete sheets of reconstituted tobacco sheets (para. 3) and situated between the tobacco column and the cigarette paper (see Fig. 3 and 5). 

Regarding claim 17, Mua discloses the first position is near and/or a front end of the tobacco column (see Fig. 1).
Regarding claim 18, Mua discloses the second position is near and/or at a mouth end of the tobacco column (see Fig. 1). 

Regarding claim 19, Mua discloses the strips are made of exotic and rare flavorful tobaccos, such as Izmar, Samsun, Yaka, Latakia, Perique, Cavendish, Rustica, Fire-cure, and Dark or Sun-cure (para. 16, 53). Therefore, Mua an embodiment where the strip 14a uses Izmar tobacco and strip 14b uses Samsun tobacco. 

Regarding claim 20, Mua discloses a process for making a bandcast tobacco sheet (para. 11) comprising:
providing a cigarette paper (12; see Fig. 2 and 4; para. 11; “providing a wrapper”) and strips of reconstituted tobacco (14a, b; 16a-d; “providing…a flavorant patch”) including menthol (para. 11; “botanical other than tobacco”);
positioning the strips between the tobacco rod and the cigarette paper (see Fig. 2 and 4); and
over-wrapping the side edges of the outer wrap to form the tobacco column (13; para. 33; “wrapping the wrapper and flavorant patch about a smokeable material”).

Regarding claim 21, Mua discloses a process for making a bandcast tobacco sheet (para. 11) comprising:
providing a cigarette paper (12; see Fig. 2 and 4; para. 11; “providing a wrapper”) and strips of reconstituted tobacco (14a, b; 16a-d; “first tobacco flavor patch” and “second tobacco flavor patch”) the strips may include up to 30% of a flavoring compound (para. 10; i.e. 0% flavoring compound; “do not contain flavorant other than tobacco”);
positioning the strips between the tobacco rod and the cigarette paper (see Fig. 2 and 4), the strip 14a at a first position and the strip 14b at a second position along the length of the wrapper (see Fig. 2 and 4); and
over-wrapping the side edges of the outer wrap to form the tobacco column (13; para. 33; “wrapping the wrapper and flavorant patch about a smokeable material so as to form a rod of said smokeable material”) such that the strip 14a is at a first position along the tobacco column and the strip 14b is at a second position along the tobacco column (see Fig. 1 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747